IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-81,319-01




EX PARTE PAIJE BERNADETTE WILLIAMS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 114-0261-13-A IN THE 114TH DISTRICT COURT
FROM SMITH COUNTY




            Per curiam. Keasler, and Hervey, J.J., would deny.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to online solicitation
of a minor, and was sentenced to two years’ imprisonment.  She did not appeal her conviction. 
            Applicant filed this application in the district court on March 18, 2014.  In it, she does not
set out any legal basis for habeas relief, but only describes the negative consequences of this
conviction.  However, it is clear from the record that Applicant pleaded guilty to an offense under
Section 33.021(b) of the Texas Penal Code.  After Applicant had pleaded guilty and began serving
her sentence for the offense, this Court held that Section 33.021(b) of the Texas Penal Code was
facially unconstitutional, in Ex parte Lo, 2013 Tex. Crim. App. LEXIS 1594 (Tex. Crim. App.
2013).
            Relief is granted.  The judgment in Cause No. 114-0261-13 in the 114th  District Court of
Smith County is set aside.  Applicant is remanded to the custody of the Sheriff of Smith County to
answer the charges as set out in the indictment so that the indictment may be disposed of in
accordance with this Court's opinion in Ex parte Lo.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: June 4, 2014
Do not publish